PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/920,843
Filing Date: October 22, 2015
Appellant(s): MINDBODY, INC



Attorney Joseph W. Wolfe
(Registration No. 73,173)
For Appellants



EXAMINER’S ANSWER












This is in response to the Appeal Brief filed on October 4, 2021.
(1)	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated on April 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)   Response to Argument
Claim Rejections - 35 USC § 101

	The Appellant’s arguments regarding to claims 1-6, 8-15, 17-18, and 20-21 have been considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), however the claims remain not patent eligible because they are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
            Step 2A - Prong 1: In response to the Appellant’s arguments that the claims do not fall under the sub-grouping of “managing personal behavior or relationships or interaction between people, the Examiner respectfully disagrees and submits that the claims recite the following limitations of maintaining a client database …, determining an inactive user in a client population based on a lack of communication …, sending a first electronic message to the inactive clients to convert the inactive user to an active user …, determining that the inactive user remains inactive…, sending a second electronic messages to clients with remain inactive …, determining that the inactive user remains inactive…, generating a network of friends of the inactive client based on online social network information…, identifying a friend of the inactive user based on the network of friends…, determining that the friend is also an active client of the system…, accessing a profile of the friend to identify their prior attendance…, generating a customized message for the inactive client inviting the inactive client to the service offering with the friend ..., which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract ideas. Moreover, the claim recites the following limitations of determining an inactive user in a client population based on a lack of communication …, determining that the inactive user remains inactive…, determining that the inactive user remains inactive…, generating a network of friends of the inactive client based on online social network information…, identifying a friend of the inactive user based on the network of friends…, determining that the friend is also an active client of the system…, generating a customized message for the inactive client inviting the inactive client to the service offering with the friend, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: In response to the Appellant’s arguments that the claims do indeed recite a judicial exception, the Examiner respectfully disagrees and submits that this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements a processor, an interactive user interface, a network, and using the processor to perform the maintaining, determining, sending, identifying, determining, accessing, and generating steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of maintaining, determining, sending, identifying, determining, accessing, and generating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (the computer device, a user interface, and a network). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Moreover, the claim recites the additional limitations “sending first electronic messages to the inactive clients’ devices over a network, a communication method and content of the electronic messages configurable by a user of the user interface; interfacing with a plurality of servers associated with a plurality of social media networks associated with the inactive client…”, which are recited at a high level of generality (i.e., as a general means of receiving, transmitting, and displaying data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the the claim is directed to an abstract idea. 
           Moreover, in response to the Appellant’s arguments regarding to comparing claim 1 to Example 42, the Examiner submits that Example 42 recites the method for transmission of notifications when medical records are updated. The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In contrast, the present claims recite the method, comprising: “maintaining a client database …, determining an inactive user in a client population based on a lack of communication …, sending a first electronic message to the inactive clients to convert the inactive user to an active user …, determining that the inactive user remains inactive…, sending a second electronic messages to clients with remain inactive …, determining that the inactive user remains inactive…, generating a network of friends of the inactive client based on online social network information…, identifying a friend of the inactive user based on the network of friends…, determining that the friend is also an active client of the system…, accessing a profile of the friend to identify their prior attendance…, generating a customized message for the inactive client inviting the inactive client to the service offering with the friend…” which do not provide improvements by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the use, as in Example 42, do not provide improvements of the user interface, they just merely used as general means for collecting, displaying, and transmitting data, they do not amount to an inventive concept. Therefore, the present claims do not into a practical application.
            Step 2B: In response to the Appellant’s arguments that the claims also include additional elements that amount to significantly more than any exception itself, the Examiner respectfully disagrees and submits that as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “sending first electronic messages to the inactive clients’ devices over a network, a communication method and content of the electronic messages configurable by a user of the user interface; interfacing with a plurality of servers associated with a plurality of social media networks associated with the inactive client…”, were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting, displaying, and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving, transmitting, and displaying data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “sending first electronic messages to the inactive clients’ devices over a network, a communication method and content of the electronic messages configurable by a user of the user interface; interfacing with a plurality of servers associated with a plurality of social media networks associated with the inactive client…”, do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the user interface, they are just merely used for collecting, displaying and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “sending first electronic messages to the inactive clients’ devices over a network, a communication method and content of the electronic messages configurable by a user of the user interface; interfacing with a plurality of servers associated with a plurality of social media networks associated with the inactive client…,” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “sending first electronic messages to the inactive clients’ devices over a network, a communication method and content of the electronic messages configurable by a user of the user interface; interfacing with a plurality of servers associated with a plurality of  social media networks associated with the inactive client…”, which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the user interface, they just merely used as general means for collecting, displaying, and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
             Conclusion: Claims 1-6, 8-15, 17-18, and 20-21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  Accordingly, the 101 rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
 
/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        Conferees:

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                   
/Terry Lee Melius/
RQAS – OPQA



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.